     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 1 of 12 Page ID #:13




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11
12    KENYON DARRELL BROWN,                         )   No. 5:20-cv-01775-RGK (JDE)
                                                    )
13                       Petitioner,                )
                                                    )   ORDER TO SHOW CAUSE
14                         v.                       )
                                                    )   WHY THE PETITION
15    K. SANTORO, Warden,                           )   SHOULD NOT BE
                                                    )   DISMISSED
                                                    )
16                       Respondent.                )
                                                    )
17
18
19                                             I.

20                                     INTRODUCTION
21          The Court has reviewed the pro se Petition for Writ of Habeas Corpus
22    lodged by Kenyon Darrell Brown (“Petitioner”) with the Ninth Circuit Court
23    of Appeals, transferred to this Court and filed as of August 16, 2020. See Dkt.
24    1 (“Petition” or “Pet.”); Dkt. 2. In the Petition, Petitioner alleges that the
25    California Department of Corrections and Rehabilitation (“CDCR”)
26    discriminates against inmates in the manner in which it awards good conduct
27    credits and provides access to rehabilitative programs under Proposition 57, in
28
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 2 of 12 Page ID #:14




 1    the midst of overcrowded prison conditions and the high risk of the
 2    Coronavirus.1
 3          A district court “must promptly examine” the petition and, “[i]f it
 4    plainly appears from the petition . . . that the petitioner is not entitled to relief,”
 5    the “judge must dismiss the petition.” Rule 4, Rules Governing Section 2254
 6    Cases in the United States District Courts (“Habeas Rules”); Mayle v. Felix,
 7    545 U.S. 644, 656 (2005). The Court has reviewed the Petition under Rule 4 of
 8    the Habeas Rules and finds it is subject to dismissal for the reasons explained
 9    below.
10                                              II.
11                                PETITIONER’S CLAIMS
12          1.     CDCR “discriminates against inmates” by awarding fifty percent
13    credit to inmates in fire camp while awarding only twenty percent credit to the
14    same violent offenders working on mainline, without providing the mainline
15    inmates with other opportunities to earn good conduct credit at the higher rate.
16    Further, CDCR discriminates in the way it has determined which “violent
17    offenders” are eligible for Proposition 57 status, resulting in “unequal credit
18    earning.” Pet. at 3.
19          2.     Petitioner is “suffering ine[q]ualities in credit earning rates and
20    inconsistent access to rehabilitative programming, in the midst of
21    “unconstitutional overcrowded prison conditions corona virus high risk due to
22
            1
23             Although Petitioner requests that good conduct credit be awarded at a higher
      rate for “any inmate with good behavior” (Pet. at 4), it is not clear on the face of the
24    Petition whether he intends to bring the Petition as a class action. Regardless,
25    because a pro se litigant “cannot adequately represent [a] putative class,” the Court
      construes the Petition as applying only to him. See Fymbo v. State Farm Fire & Cas.
26    Co., 213 F.3d 1320, 1321 (10th Cir. 2000); see also Stout v. Newsom, 2020 WL
27    5110313, at *2 (E.D. Cal. Aug. 31, 2020) (“It is well established that a layperson
      cannot ordinarily represent the interests of a class,” particularly where the putative
28    class representatives are incarcerated and proceeding pro se.).

                                                 2
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 3 of 12 Page ID #:15




 1    a lack of social distancing because of a cell-mate[.] AB 3160 calls for the same
 2    credit earning for in prison programing.” Pet. at 4.
 3                                            III.
 4                                      DISCUSSION
 5    A.    Petitioner’s Claims Concerning his Prison Conditions Do Not Fall
 6          Within the Core of Habeas Corpus
 7          “Federal law opens two main avenues to relief on complaints related to
 8    imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint
 9    under the Civil Rights Act . . . 42 U.S.C. § 1983.” Muhammad v. Close, 540
10    U.S. 749, 750 (2004) (per curiam). “Challenges to the validity of any
11    confinement or to particulars affecting its duration are the province of habeas
12    corpus; requests for relief turning on circumstances of confinement may be
13    presented in a § 1983 action.” Id. (internal citation omitted). “[T]he essence of
14    habeas corpus is an attack by a person in custody upon the legality of that
15    custody, and . . . the traditional function of the writ is to secure release from
16    illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). The “core of
17    habeas corpus” is an attack on “the fact or duration of his confinement,” in
18    which a prisoner “seeks either immediate release from that confinement or the
19    shortening of its duration.” Id. at 489. The Ninth Circuit has adopted a rule
20    that if “a state prisoner’s claim does not lie at ‘the core of habeas corpus,’ it
21    may not be brought in habeas corpus but must be brought, ‘if at all,’ under
22    § 1983.” Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en banc)
23    (quoting Preiser, 411 U.S. at 487; Skinner v. Switzer, 562 U.S. 521, 535 n.13
24    (2011)). Therefore, if “success on [Petitioner’s] claims would not necessarily
25    lead to his immediate or earlier release from confinement, [Petitioner’s] claim
26    does not fall within ‘the core of habeas corpus,’ and he must instead bring his
27    claim under § 1983.” Nettles, 830 F.3d at 935 (quoting Skinner, 562 U.S. at
28    535 n.13).

                                                3
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 4 of 12 Page ID #:16




 1          Here, Petitioner, who is currently incarcerated at North Kern State
 2    Prison (the “Prison”), is serving a ten-year sentence imposed by the San
 3    Bernardino County Superior Court in November 2019. He contends that the
 4    CDCR discriminates in the manner in which it awards good conduct credit,
 5    claiming that good conduct credit should be earned at the same rate regardless
 6    of whether the inmate works in the “mainline” at the Prison or a “fire camp”
 7    and regardless of the nature of the underlying criminal conviction. Petitioner
 8    further contends that CDCR provides inconsistent access to rehabilitative
 9    programs, which is unconstitutional in the midst of overcrowding and the risk
10    of the Coronavirus. Petitioner requests that his good conduct credit be
11    calculated at the higher fifty percent rate. Pet. at 4.
12          At least with respect to his claims challenging the lack of access to
13    rehabilitative programs and overcrowding, success on these claims would not
14    result in an immediate or speedier release from custody. See Nettles, 830 F.3d
15    at 933 (explaining that “prisoners may not challenge mere conditions of
16    confinement in habeas corpus”); Shook v. Apker, 472 F. App’x 702, 702-03
17    (9th Cir. 2012) (finding claims on conditions of confinement were properly
18    brought in a civil rights action despite the relief sought); Stephens v. Cty. of
19    San Bernardino, 2019 WL 1412123, at *1 (C.D. Cal. Feb. 20, 2019)
20    (concluding that conditions of confinement claims must be brought in Section
21    1983 action regardless of the petitioner’s request for release from custody),
22    report and recommendation accepted by 2019 WL 1406954 (C.D. Cal. Mar.
23    27, 2019); Crane v. Beard, 2017 WL 1234096, at *4 (C.D. Cal. Apr. 3, 2017)
24    (finding that claim challenging the petitioner’s conditions of confinement was
25    not cognizable on federal habeas review). As such, these claims do not fall
26    within “the core of habeas corpus” and Petitioner must instead pursue these
27    claims, if at all, in a Section 1983 action.
28

                                                4
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 5 of 12 Page ID #:17




 1          As to Petitioner’s claims challenging the calculation of good conduct
 2    credit, at least one district court has found that claims challenging the denial of
 3    good conduct credit to a determinate sentence under Proposition 57 fell
 4    “outside the core of habeas corpus.” See Blanco v. Asuncion, 2019 WL
 5    2144452, at *3 (S.D. Cal. May 16, 2019), report and recommendation adopted
 6    by 2019 WL 3562215 (S.D. Cal. Aug. 6, 2019). In that case, the petitioner
 7    alleged that his right to earn good conduct credit under Proposition 57 was
 8    being withheld and due process required that good conduct credits under
 9    Proposition 57 be applied retroactively. Id. at *2. The court concluded that,
10    even if the petitioner could establish that he was entitled to accrue good
11    conduct credits, it would not necessarily lead to his immediate or earlier
12    release from confinement because good conduct credits are not guaranteed and
13    are only awarded for satisfactory conduct and participation. Id. at *3. The
14    district court explained that CDCR would still need to determine whether
15    those credits should be awarded and credit could be denied if petitioner’s
16    conduct or participation did not satisfy applicable standards. Id.
17          Thus, to the extent Petitioner contends he is being denied good conduct
18    credits, it appears such claims would not fall within the core of habeas corpus.
19    However, Petitioner also challenge the calculation of credits, alleging that
20    good conduct credits earned in mainline should be calculated at the same rate
21    as those credits are calculated for inmates working in the fire camp. Such claim
22    arguably falls within the core of habeas corpus as a higher award of good
23    conduct credits would advance Petitioner’s release date. See 15 Cal. Code
24    Regs., § 3043.2(b) (the award of good conduct credits “shall advance an
25    inmate’s release date if sentenced to a determinate term”). Even if Petitioner
26    could pursue this claim in the instant Petition, however, several other pleading
27    defects exist.
28

                                               5
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 6 of 12 Page ID #:18




 1    B.    Pursuit of the Instant Petition May Bar Petitioner from Further
 2          Seeking Relief Regarding His 2019 Conviction
 3          State habeas petitioners generally may file only one federal habeas
 4    petition challenging a particular state conviction and/or sentence. See 28
 5    U.S.C. § 2244(b). A habeas petition is second or successive if “it raises claims
 6    that were or could have been adjudicated on the merits” in an earlier Section
 7    2254 petition. McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); Cooper
 8    v. Calderon, 274 F.3d 1270, 1273 (9th Cir. 2001) (per curiam). In those
 9    instances when Section 2244(b) provides a basis for pursuing a second or
10    successive Section 2254 petition, the petitioner must first obtain authorization
11    from the Ninth Circuit before seeking relief in the district court. 28 U.S.C.
12    § 2244(b)(3).
13          In his Petition, Petitioner identifies two underlying convictions (Case
14    Nos. FWV18004486 and FSB17001255) and a ten-year prison sentence, which
15    corresponds to Case No. FWV18004486.2 Petitioner filed a habeas petition in
16    2019 and another earlier this year challenging one or both of these underlying
17    convictions. See Brown v. People of the State of California, Case No. 5:19-cv-
18    02507-RGK-PJW (referencing Case Nos. FWV18004486 & FSB17001255);
19
20          2
               Petitioner indicates that he has “concurrent cases,” referring to Case No.
21    FSB17001255 as the non-controlling case. Pet. at 5. It appears from the San
      Bernardino County Superior Court’s online docket that on November 14, 2019,
22
      Petitioner was sentenced to a ten-year prison term in Case No. FWV18004486 and a
23    four-year prison term in Case No. FSB17001255. See Superior Court of California –
      County of San Bernardino (“SBSC”) at https://portal.sb-court.org. The Court takes
24    judicial notice of the relevant state court records available electronically for the state
25    courts pursuant to Federal Rule of Evidence 201. See Holder v. Holder, 305 F.3d
      854, 866 (9th Cir. 2002) (taking judicial notice of opinion and briefs filed in another
26    proceeding); United States ex rel. Robinson Rancheria Citizens Council v. Borneo,
27    Inc., 971 F.2d 244, 248 (9th Cir. 1992) (courts “may take notice of proceedings in
      other courts, both within and without the federal judicial system, if those proceedings
28    have a direct relation to matters at issue” (citation omitted)).

                                                  6
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 7 of 12 Page ID #:19




 1    Brown v. United States District Court, Case No. 5:20-cv-01222-RGK-JDE
 2    (referencing Case No. FWV18004486). Both cases were dismissed without
 3    prejudice because Petitioner’s direct appeal was pending in the California
 4    Court of Appeal, rendering his claims unexhausted (Case No. 5:19-cv-02507-
 5    RGK-JDE) and subject to Younger abstention (Case No. 5:20-cv-01222-RGK-
 6    JDE).
 7            To the extent Petitioner desires to further pursue the claims asserted in
 8    these earlier habeas petitions, Petitioner is advised that by pursuing the instant
 9    Petition at this time he may be barred from raising these earlier challenges at a
10    later date and any subsequent petition challenging his 2019 conviction and/or
11    sentence may be deemed a second or successive petition. The Court expresses
12    no opinion at this time whether a subsequent petition would be second or
13    successive or whether Petitioner would be barred from later pursuing habeas
14    relief regarding that conviction. However, because the current Petition
15    challenges only the award of good conduct credit and state review of the
16    conviction in Case No. FWV1800486 remains pending, the Court provides
17    Petitioner an opportunity to voluntarily dismiss this action without prejudice
18    pursuant to Federal Rule of Civil Procedure 41(a) prior to any further action in
19    this matter.
20    C.      Younger Abstention is Warranted
21            Additionally, putting aside whether Petitioner will be able to pursue
22    claims regarding his 2019 conviction and sentence at a later date, the instant
23    Petition appears to suffer from the same defect as Case No. 5:20-cv-01222-
24    RGK-JDE, namely, the Petition appears potentially subject to abstention
25    under Younger v. Harris, 401 U.S. 37 (1971). Under the Younger abstention
26    doctrine, a federal court will not intervene in a pending state criminal
27    proceeding absent extraordinary circumstances. Id. at 43-54. Younger
28    abstention is appropriate when: (1) the state court proceedings are ongoing; (2)

                                                7
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 8 of 12 Page ID #:20




 1    the proceedings implicate important state interests; and (3) the state
 2    proceedings provide an adequate opportunity to raise federal questions. Baffert
 3    v. Cal. Horse Racing Bd., 332 F.3d 613, 617 (9th Cir. 2003). The Younger
 4    rationale applies throughout appellate proceedings, requiring that state
 5    appellate review of a conviction be exhausted before federal court intervention
 6    is permitted. Huffman v. Pursue, Ltd., 420 U.S. 592, 607-611 (1975); Dubinka
 7    v. Judges of the Superior Court of the State of Cal., 23 F.3d 218, 223 (9th Cir.
 8    1994) (stating that even if the trial was complete at the time of the court’s
 9    decision, state court proceedings were still considered pending for Younger
10    abstention purposes).
11          Here, it appears all Younger criteria are present. Petitioner’s current
12    Petition appears to implicate his underlying 2019 state court conviction, in
13    part, because he challenges whether he is entitled to certain good conduct
14    credit authorized by Proposition 57 based on the nature of his underlying
15    conviction, which he is currently challenging in state court. Petitioner concedes
16    his direct appeal is pending (Pet. at 5-6), which is confirmed by the California
17    Court of Appeal’s online docket. See Cal. Courts, Appellate Courts Case
18    Information at https://appellatecases.courtinfo.ca.gov. Additionally, a state’s
19    task of enforcing its laws against socially harmful conduct is “important and
20    necessary,” Younger, 401 U.S. at 51-52, and as such, the state proceedings
21    implicate important state interests. Finally, it appears Petitioner has an
22    adequate state forum in which to pursue his claims. See Pennzoil Co. v.
23    Texaco, Inc., 481 U.S. 1, 15 (1987) (“[W]hen a litigant has not attempted to
24    present his federal claims in related state-court proceedings, a federal court
25    should assume that state procedures will afford an adequate remedy, in the
26    absence of unambiguous authority to the contrary.”). As such, this Court must
27    abstain from intervening in the ongoing state criminal proceedings absent
28    extraordinary circumstances. Canatella v. California, 404 F.3d 1106, 1109-10

                                               8
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 9 of 12 Page ID #:21




 1    (9th Cir. 2005). Abstention is not appropriate if the state proceedings are being
 2    undertaken in bad faith, to harass, or are based on “flagrantly and patently”
 3    unconstitutional state rules, or where some other extraordinary circumstance is
 4    present. See Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457
 5    U.S. 423, 435-37 (1982). Additionally, irreparable injury alone is insufficient to
 6    warrant federal intervention unless the irreparable injury is both great and
 7    immediate. See Younger, 401 U.S. at 46. Here, it does not appear that the
 8    circumstances of Petitioner’s case fall within any recognized exception to the
 9    Younger doctrine. For the foregoing reasons, it appears that Younger
10    abstention may be appropriate in this case.
11    D.    The Claims Do Not Raise a Cognizable Federal Question
12          “In conducting habeas review, a federal court is limited to deciding
13    whether a conviction violated the Constitution, laws, or treaties of the United
14    States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991); Smith v. Phillips, 455 U.S.
15    209, 221 (1982) (“A federally issued writ of habeas corpus, of course, reaches
16    only convictions obtained in violation of some provision of the United States
17    Constitution.”). A habeas petitioner is required to set forth the grounds for
18    relief and the facts supporting each ground. See Habeas Rules, Rule 2(c); Felix,
19    545 U.S. at 649 (“Rule 2(c) . . . requires a . . . detailed statement. The habeas
20    rule instructs the petitioner to ‘specify all the grounds for relief available to
21    [him]’ and to ‘state the facts supporting each ground’” (quoting Rule 2(c)).
22    Here, Petitioner vaguely alleges that CDCR’s actions are “unconstitutional”
23    (Pet. at 3), but provides no legal basis to support this claim. In the absence of a
24    specific constitutional basis for his claims, Petitioner’s vague and conclusory
25    allegations are insufficient to warrant habeas relief. See Greenway v. Schriro,
26    653 F.3d 790, 804 (9th Cir. 2011) (petitioner’s “cursory and vague” claim was
27    insufficient to warrant habeas relief).
28

                                                9
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 10 of 12 Page ID #:22




 1          Additionally, to the extent Petitioner’s allegation that CDCR
 2    “discriminates against inmates” (Pet. at 3) can be construed as an equal
 3    protection claim, Petitioner must allege facts plausibly showing that “the
 4    defendants acted with an intent or purpose to discriminate against the plaintiff
 5    based upon membership in a protected class.” Barren v. Harrington, 152 F.3d
 6    1193, 1194 (9th Cir. 1998). Petitioner has not sufficiently alleged facts showing
 7    that membership in a protected class was the basis of any alleged
 8    discrimination or that he was intentionally treated in a different manner than
 9    any similarly situated individuals. See United States v. Whitlock, 639 F.3d
10    935, 941 (9th Cir. 2011) (explaining that “neither prisoners nor ‘persons
11    convicted of crimes’ constitute a suspect class for equal protection purposes”);
12    McQuery v. Blodgett, 924 F.2d 829, 834-35 (9th Cir. 1991) (“a mere
13    demonstration of inequality is not enough; the Constitution does not require
14    identical treatment”). As such, Petitioner has not stated a claim cognizable on
15    federal habeas review.
16    E.    Other Defects
17          The Petition also suffers from several other defects.
18          First, it is written on a California state court form, not a form approved
19    by this District. Federal district courts can require habeas petitions to be filed
20    on approved forms, and this district requires such petitions to proceed only on
21    approved forms. See Habeas Rule 2(d); Central District Local Civil Rule 83-
22    16.1 (“A petition for writ of habeas corpus . . . shall be submitted on the forms
23    approved and supplied by the Court.”).
24          Second, Petitioner did not pay the $5 filing fee for a federal habeas
25    petition and did not file an application to proceed without prepayment of the
26    filing fee (“IFP Application”) as required by 28 U.S.C. § 1915.
27          The Court will take up these defects, if necessary, depending upon
28    Petitioner’s response to the Order below.

                                               10
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 11 of 12 Page ID #:23




 1    F.    Converting the Petition into a Civil Rights Complaint is Not
 2          Warranted
 3          The Court recognizes that there are some circumstances in which it may
 4    be appropriate for a district court to convert a non-cognizable habeas petition
 5    into a civil rights complaint under 42 U.S.C. § 1983. See Nettles, 830 F.3d at
 6    935-36. However, the Court finds this action is not amenable for such
 7    conversion for a number of reasons. First, simultaneously proceeding with
 8    habeas and civil rights claims in a single action likely is improper. See Malone
 9    v. Calderon, 165 F.3d 1234, 1236-37 (9th Cir. 1999) (declining to consolidate
10    federal habeas and civil rights actions, stating that “the risk of confusion of the
11    issues inherent in consolidation of the habeas and civil rights cases weighs
12    against consolidation”); McGowan v. Hendrick, 2014 WL 791802, at *3 (C.D.
13    Cal. Feb. 19, 2014) (declining to convert habeas petition into civil rights action
14    where operative pleading contained both civil rights and habeas claims).
15    Second, prisoner civil rights actions are subject to different requirements (and
16    higher filing fees) than are federal habeas proceedings. The petition must be
17    amenable to conversion “on its face,” that is, it must name the correct
18    defendants and seek the correct relief. See Nettles, 830 F.3d at 936. As pled,
19    Petitioner’s claims potentially would be subject to dismissal for failure to state
20    a claim upon which relief may be granted, which could subject him to a
21    “strike” under 28 U.S.C. § 1915(g).
22                                            IV.
23                                         ORDER
24          For the foregoing reasons, Petitioner is ORDERED TO SHOW CAUSE
25    in writing by no later than thirty (30) days from the date of this Order why the
26    Petition should not be dismissed for reasons explained above.
27          Alternatively, Petitioner may voluntarily dismiss this action by signing
28    and returning the attached Notice of Dismissal under Federal Rule of Civil

                                              11
     Case 5:20-cv-01775-RGK-JDE Document 4 Filed 09/15/20 Page 12 of 12 Page ID #:24




 1    Procedure 41(a). The Clerk is directed to provide a form Notice of Dismissal
 2    with this Order.
 3          The Court cautions Petitioner that failure to timely comply with this
 4    Order may result in the Court recommending the action be dismissed for
 5    failure to prosecute and failure to comply with a Court order.
 6
 7
      Dated: September 15, 2020
 8
                                                 ______________________________
 9                                               JOHN D. EARLY
10                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            12
